DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21,28 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed limitation refers to mathematical formulas having abstract ideas.  
Specification
The disclosure is objected to because of the following informalities: on par[63], page 9 of the specification, “ CBs that are not subjected to interference may be in error” is objected to. Examiner believes it should be “CBs that are [not] subjected to interference may be in error”.  
Further, as compared to fig.9 in the drawing, “a PDCCH receiving module 820” is described as “PDSCH receiving module 820” in par[223], page 44. Applicant is required to clarify “the receiving module 820” as “ PDCCH or PDSCH receiving module”. 

Claim Objections
Claims 21,28 are objected to because of the following informalities:  there is a lack of antecedent basis at “the maximum number of the CBGs” that is described on claim 19. Examiner believes claims 21,28 should be depend on claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18,22-25,29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. ( US Pub.2015/0382362).
In claims 16,22,23,29 Park et al. discloses a method for transmitting and receiving data, by a terminal ( see fig.1; par[0035] UE 115 communicates with BS 105), comprising: determining at least one resource element corresponding to a union of resource set configured as unavailable for a physical downlink shared channel (PDSCH) or a resource set included in a group of resource sets dynamically indicated by downlink control information (DCI) as unavailable for the PDSCH, wherein the group of resource sets is included in one or more groups of resource sets indicated by a higher 
receiving the PDSCH including code block groups (CBGs) of a transport block based on resources other than the determined at least one resource element ( see fig.6; par[0070-0072] the UE 115 skipps/nulling resources of the received signal that is subjected to interference, while (see para[0072]) receiving the same information ( code blocks) transmitted on a different subcarrier of the component carrier 400 ( see fig.4);
generating hybrid automatic repeat request acknowledge (HARQ-ACK) information according to the received PDSCH; and transmitting the HARQ-ACK information ( see fig.6; par[0071] if the UE 115b fails to decode at step 645A, a NACK is transmitted at step 650A to the BS 105C requesting retransmission of the transmission sent at step 615).
In claims 17,24 Park et al. discloses wherein the resource sets dynamically indicated by the higher layer as unavailable for the PDSCH include a control resource set ( see fig.4; par[0055]; a set of resource elements such symbols 0,1 are received for transmission on PDCCH.

In claim 30, Park et al. discloses a computer-readable recording medium on which a program for executing the method of claim 16 is recorded ( see fig.9; par[0097] the UE 115d includes a memory storing instructions to be executed by a processor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19,26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub.2015/0382362) in view of Yoo et al. (US Pub.2016/0205679).
In claims 19,26 Park et al. discloses wherein the generating of the HARQ-ACK information comprises, in response to a maximum number of the CBGs being configured by a higher layer parameter (see fig.4; see par[0057]; there are 4 code blocks 445,446,447,448 transmitted from the BS). But Park et al. does not disclose generating respective HARQ-ACK information bits for the maximum number of the CBGs, and wherein the respective HARQ-ACK information bits indicate acknowledgement (ACK) or negative acknowledgement (NACK). Yoo et al. discloses on par[0009-0011; 0114] a UE . 
Claims 20,27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub.2015/0382362) in view of Kuchibhotla et al. (US Pub.2017/0223687).
In claims 20,27 Park et al. does not disclose wherein the generating of the HARQ-ACK information comprises, in response to receiving the PDSCH, generating the HARQ-ACK information for the transport block according to a DCI format of a physical downlink control channel (PDCCH).
Kuchibhotla et al. discloses in fig.7; par[0100,0102] of the code blocks CB0-CB12 of transport block 700, the Ue is configured with low latency DCI format via higher layer to transmit HARQ-feedback in subframe N+2 to allow the UE to start detect the PDSCH early and send the uplink feedback much faster (generating the HARQ-ACK information for the transport block according to a DCI format of a physical downlink control channel (PDCCH)).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kuchibhotla et . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al.( US Pat.8,780,821).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/            Primary Examiner, Art Unit 2413